Appeal from an order of the Family Court, Erie County (Paul G. Buchanan, J.), entered May 10, 2006 in a proceeding pursuant to Family Court Act article 7. The order granted the petition and extended placement of respondent to March 22, 2007.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent was adjudicated a person in need of supervision and placed with the Erie County Department of Social Services (DSS) for a period of 12 months. After a six-month extension, DSS sought an additional extension of respondent’s placement for a period of 12 months. Contrary to respondent’s contention, Family Court properly found that DSS showed good cause for the late filing of the petition (see Family Ct Act § 756-a [a], [c]; Matter of Kacey H., 223 AD2d 876, 877 [1996]; see also Matter of Loren S., 220 AD2d 857, 858 [1995]). The petition was filed on February 7, 2006, only 11 days late, and DSS established that the filing was delayed because it did not initially believe that an extension of placement would be necessary. As of December 2005, DSS planned to return respondent home to her mother. It was not until meetings between respondent and her mother in December 2005 and January 2006 *1324that DSS concluded that it would not be in respondent’s best interests to return home at the end of the existing placement. Contrary to respondent’s further contention, the court did not abuse its discretion in granting the petition (see Matter of Chasity B., 28 AD3d 1191 [2006]; Kacey H., 223 AD2d at 877). Although respondent made improvements in her behavior, she still needed to work on her relationship with her mother and to address her mental health issues. The evidence established that placement in a group home setting, a lower level of care than the residential setting, would allow respondent to continue working on her problem areas while learning independent living skills. Present — Gorski, J.P., Martoche, Smith and Pine, JJ.